*528OPINION.
Smiti-i:
The evidence in this case utterly fails to show that the patents acquired by the petitioner ever had any commercial value and it further fails to show the cost of the development of the patents, all of which cost, borne by the petitioner, is admitted to have been deducted from gross income in income-tax returns for years prior to the taxable years involved in this proceeding.
The allowance for depreciation is designed to return to taxpayers the capital cost or March 1, 1913, value of property, whichever is the basis for the computation. United States v. Ludey, 274 U. S. 295. The evidence of record fails to show what, if any, capital cost the petitioner had in the patents, which were determined to be worthless in 1920 and 1921. The burden of proof with respect to *529such showing is upon the petitioner. Avery v. Commissioner, 22 Fed. (2d) 6. The petitioner has failed to meet that burden.

Judgment will be entered for the respondent of deficiencies of $$,211.75 for 1920, and $939.96 for 1921.